Exhibit 10.1

 

Bill Mortimer

Wolboldstrasse 35

71063 Sindelfingen

Germany

 

Mark McGrath

Chief Executive Officer

Datameg Corporation

 

 

 

December 12, 2005

 

 

 

Dear Mark,

 

I submit this letter of resignation as General Manager of QoVox, the subsidiary
of Datameg Corporation, effective on Friday, December 30, 2005.

 

I am grateful to you, Josh Davidson and my colleagues in QoVox for their
dedication and contributions to try to make this business successful.

 

 

 

Kind regards,

 

/s/ Bill Mortimer

 

Bill Mortimer